Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 04/09/2021:
Claims 1-20 have been examined.
Claims 1-13, 15, 17 and 19-20 have been amended by Applicant.
Claims 1-20 have been allowed.

Response to Amendment
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-7 and 20 from the previous Office Action.
2.	Applicant’s amendments have overcome the 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, rejections to claim 20 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Lian (US Pat. No.: 9568995B1) and Lacaze (Pub. No.: US 2009/0276105A1) taken either individually or as a couple in combination with other prior art of Aurich (Pub. No.: US 2018/0273003A1) and Houghton (Pub. No.: US 2009/0185617A1), who describe a method and system for facilitating a user drive an automobile remotely in real-time through a virtual reality system; the virtual reality environment that may present real-time road conditions, weather condition, automobile information, and/or any other information regarding driving of the automobile in real time; and a control system for a remotely operated vehicle; the control system that includes a sensor tracking system configured to sense the remotely operated vehicle; the control system coupled to the sensor tracking system and is configured to remotely control the remotely operated vehicle; the control system that includes a synthetic view generator configured to construct a 

In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is Lewis (US Pat. No.: 9987983B2) taken either individually or in combination with other prior art of Eline (Pub. No.: EP 2450862A1), Wang (Pub. No.: CN 104029825A) and Seydoux (Pub. No.: US  2016/0313732A1, who describe a parking assist system and method that uses one or more cameras on the side of a vehicle to provide modified video output to an electronic display unit that can assist a driver with parallel parking; the modified video output that provides the driver with real time visual feedback of the position of the vehicle, with respect to a curb or other barrier, and may also indicate if the current position is compliant with local parking regulations, as determined based on the vehicle's current location; the modified video output that includes one or more visual indicators that may be graphically superimposed over top of the video output from the side camera so that the driver can see in real time when the vehicle is or is not lawfully parallel parked.

In regards to claims 1-20, Lian (US Pat. No.: 9568995B1) and Lacaze (Pub. No.: US 2009/0276105A1) and Lewis (US Pat. No.: 9987983B2) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
transmitting the sensor data and the vehicle state data to the control system at least to generate, based on the sensor data and the vehicle state data, a virtual simulation for display in a virtual environment of the control system, the virtual simulation including a display of at least one video stream of the one or more video streams and a representation of at least one component of the one or more components at a current state determined based at least in part on the vehicle state data.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662